DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a medical device position notification system.
II. Claims 14-25, drawn to a method for medical device position guidance.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of invention II can be practiced with another materially different product, such as a medical device comprising a negative pressure device that is not configured to provide information relating to the position of a medical device in a patient’s body and instead relies on a display device connected to the negative pressure device to determine the position of the medical device with the patient’s body.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Allison Richmond on 02/01/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: the negative pressure device is designated with reference numeral 300 on pg. 12, line 7. 
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities:  in line 2, the phrase, “at least one orifice the patient’s body” should read “at least one orifice of the patient’s body.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the position" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the position” will be read as “a position”. 
Claim 7 recites the limitation "the catheter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the catheter” will be read as “the medical device”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 9-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lair (US 20080167640 A1).
Regarding claim 1, Lair teaches a medical device position notification system (10; annotated fig. 1) comprising: a medical device (21), wherein at least a portion of the medical device is configured to be inserted into a patient's body (21 is an enteral feeding tube; par. 0027); and a negative pressure device (12), wherein the negative pressure device is configured to provide information relating to a position of the medical device in the patient's body (Lair discloses a medical device and a negative pressure device as structurally claimed; therefore the device taught by Lair is considered capable of providing the disclosed function of providing information relating to the position of the medical device in the patient’s body).

    PNG
    media_image1.png
    873
    600
    media_image1.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Lair)
Regarding claim 5, Lair further teaches the negative pressure device comprises a syringe (12; annotated fig. 1), wherein the syringe comprises a plunger and a syringe body (annotated fig. 1).
Regarding claim 6, Lair further teaches the plunger comprises an original location within the syringe body, wherein the original location is the location of the plunger in the syringe body prior to retraction, wherein when the plunger is retracted within the syringe body and does not return to its original position within the syringe body, the medical device is in the trachea or the respiratory tract of the patient's body (Lair discloses the medical device of claim 1; therefore the plunger of the device taught by Lair is considered capable of providing the disclosed function of not returning to an original location within the syringe body after retraction when the medical device is in the trachea or respiratory tract of the patient’s body).
Regarding claim 7, Lair further teaches the plunger comprises an original location within the syringe body, wherein the original location is the location of the plunger in the syringe body prior to retraction, wherein when the plunger is retracted within the syringe body and returns to its original position within the syringe body, the medical device is in the esophagus or gastrointestinal tract of the patient's body (Lair discloses the medical device of claim 1; therefore the plunger of the device taught by Lair is considered capable of providing the disclosed function of returning to an original location within the syringe body after retraction when the medical device is in the esophagus or gastrointestinal tract of the patient's body).
Regarding claim 9, Lair further teaches the medical device comprises a catheter (21; annotated fig. 1).
Regarding claim 10, Lair further teaches the catheter is configured to be inserted into at least one orifice the patient's body (21 is an enteral feeding tube; par. 0027).
Regarding claim 12, Lair further teaches the negative pressure device is coupled to the catheter via a connector (18; annotated fig. 1).
Regarding claim 13, Lair further teaches the connector comprises an access port or Y-port (18 is a Y-port; annotated fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair in view of Facundus et al. (US 8211128 B1), hereinafter Facundus.
Regarding claim 2, Lair fails to teach the negative pressure device comprises an inflatable bulb.
	However, Facundus teaches a bulb (44) that may be interchanged with a syringe (53) (figs. 1a-1b, col. 3:52-55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the negative pressure device/syringe in Lair to be an inflatable bulb as taught by Facundus as both these inventions and the claimed invention are directed towards devices wherein a syringe is used to manipulate air pressure through a catheter insertable into the gastrointestinal tract and the references were well-known in the art prior to the effective filing date of the claimed invention. Facundus teaches in col. 3:52-55 and 8:58-59 that a syringe and a bulb are interchangeable for performing the function of forcing air through a device (and thus, likewise, creating a negative pressure within the syringe/bulb). It would therefore have been obvious to one of ordinary skill in the art to have substituted the syringe in Lair for a bulb as taught by 
Regarding claim 3, Lair in view of Facundus discloses the device as structurally claimed in claim 2; therefore it is considered that when the bulb is deflated by an external force and re-inflates, the medical device is in the trachea or respiratory tract of the patient's body.
Regarding claim 4, Lair in view of Facundus discloses the device as structurally claimed in claim 2; therefore it is considered that when the bulb is deflated by an external force and does not re-inflate, the medical device is in the esophagus or gastrointestinal tract of the patient's body.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair in view of Eerdmans (US 20040215128 A1).
	Lair fails to teach the negative pressure device is configured to be electrically connected to at least one sensor, wherein the at least one sensor measures information relating to the position of the medical device within the patient's body and sends signals containing the information relating to the position of the medical device within the patient's body to a processor via a wired or wireless electrical connection in real-time, further wherein a display device is coupled to the processor and displays information relating to the position of the medical device within the patient's body communicated by the at least one sensor.
	However, Eerdmans teaches a pressure sensor (38) electrically connected to a delivery device (38 is a part of delivery device 22; fig. 2, par. 0034), wherein the pressure sensor measures information relating to the position of the medical device within the patient’s body (38 detects pressure variations within a pressure sensitive chamber of delivery device 22 which indicates the location of the distal end of probe 26 relative to the lower esophageal sphincter (LES); pars. 0034, 0026) and sends signals containing the information relating to the position of the medical device within the patient's body to a processor via a wired or wireless electrical 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressure sensor equipped with a display device and processing electronics as taught by Eerdmans into the negative pressure device as taught by Lair as both these inventions and the claimed invention are directed towards medical devices for inserting into the gastrointestinal tract comprising chambers subject to pressure variations and the references were well-known in the art prior to the effective filing date of the claimed invention. Eerdmans teaches that a pressure sensor equipped with a display device and processing electronics can be used to detect pressure changes within a pressure sensitive chamber indicative of the location of a medical device in a patient’s body (par. 0034). The syringe body taught by Lair is a pressure sensitive chamber given that a negative pressure is created within it when the plunger is retracted. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the pressure sensor and associated display device and processing electronics as taught by Eerdmans into the syringe body as taught by Lair as doing so would provide a user with information about the location of the medical device within the patient’s body, as taught by Eerdmans.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lair in view of Pearce (Enteral feeding. Nasogastric, nasojejunal, percutaneous endoscopic gastrostomy, or jejunostomy: its indications and limitations, attached in Office Action). 
	Lair teaches an enteral feeding system (pars. 0006-0007). However, Lair does not explicitly teach the at least one orifice comprises a nose or a mouth.
	However, Pearce teaches the insertion of a feeding tube through a nose (pg. 199: “Allowing the introduction of oral feeding is a further advantage of nasoenteral feeding, and the nasal route makes for easier insertion.”). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the entry point for the enteral feeding system taught by Lair to be a nose as taught by Pearce as both these references and the claimed invention are directed towards enteral feeding systems and the references were well-known in the art prior to the effective filing date of the claimed invention. Pearce teaches in the section “Nasogastric tube feeding” on pg. 199 that nasogastric tube feeding is the most commonly used route of access for enteral nutritional support. It would therefore have been obvious to one of ordinary skill in the art to have made the entry point for the enteral feeding system taught by Lair to be a nose as taught by Pearce as such an adaption is applying a known prior art teaching to a known device with a predictable result (the enteral feeding tube taught by Lair can be used for enteral feeding).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783